Title: To Benjamin Franklin from ——— de l’Auréole, with Franklin’s Note for a Reply, and Other Applicants for Emigration, 11 February 1784
From: Auréole, —— de l’
To: Franklin, Benjamin


          The relentless stream of letters from people throughout Europe and Great Britain who sought Franklin’s help in immigrating to the

United States finally induced him, in the winter of 1783–84, to write “Information to Those Who Would Remove to America,” which was intended to answer all such queries. We summarize here the unsolicited letters and petitions that “pestered” Franklin, as he put it, during the months covered by the present volume. We also include the undated appeals that have defied our efforts to locate them more precisely, ascribing them to the year 1783, after the armistice was declared. We group the dated applications by nationality, and the undated applications by type.
          English men and women seek Franklin’s assistance from either residences abroad or their native country. Richard Holmes writes from Naples on October 18, on behalf of himself and his Italian partner, Domenick Romero. Masters of dyeing and weaving fine cloth, they had been co-directors of a Neapolitan woolen manufactory that was forced to close because of the financial misfortunes of its owner, a merchant. They have no families, and seek passage to Philadelphia, where they believe their skills will be useful. Walter Brown writes from Newcastle upon Tyne on November 17, wondering whether Franklin received his previous letter (now missing), which he entrusted to Henry Laurens. He knows the linen manufactory “from the Seed to the Needle”; this knowledge will certainly be useful in America. Having lost his fortune because of his American sympathies, he wishes to emigrate. He has twenty-one lawfully conceived children, the eldest of whom served in the American Navy. The five youngest are named after the “Worthys of America.” (He specifies only three of them: Washington, Franklin, and Laurens.)
          Miss E. Stubbs, living at Versailles with the comtesse d’Harville, writes a series of letters championing the case of a young Parisian physician named d’Avelange, with whom—it is gradually revealed—she is in love. On September 16, she attests to the doctor’s superior talents and morals, explaining that he cured her of melancholy shortly after

she arrived from England. She also writes that she is enclosing a letter from him. The letter from d’Avelange is dated September 17: he is thirty-three years old, the youngest of twelve children, and descends from a noble family. He has no fortune, speaks French, German, Italian, and Latin, and holds tolerant religious beliefs. He wishes to settle in America and hopes that Franklin might recommend him. On October 1, Miss Stubbs sends an agonized message begging for an answer to her letter. On October 14 she acknowledges Franklin’s reply (now missing): his remarks were “perfectly just” and his advice “extremely prudent.” He was kind enough to say that he would “take a pleasure in rendering service to a Man of merit.” If he did so, Franklin would make two people happy, as Dr. d’Avelange, once he is established, plans to marry Miss Stubbs, and they will start a family.
          Most of the would-be emigrants are French. A theology student at Embrun, the abbé de Solas, writes on September 27, pointing out that he is the first cousin of the chevalier de Chefdebien, who served as an officer in America and is known to Franklin. Now in his final year of study for the priesthood, the abbé realizes that it is not his calling. His family is not wealthy and he cannot afford further education. He wants to emigrate and will take whatever post Franklin would be good enough to obtain for him.
          A third-year medical student named Rousset writes on September 29 from Paris. His parents plan to take him out of school, as they can no longer afford to support him. He hopes to go to America under Franklin’s patronage and gain experience in medicine, surgery, and obstetrics. He has received numerous honors and won several first prizes, including one in botany from the Collège de pharmacie, which was presented on September 1 by Lieutenant of Police Lenoir. Since there is no one who surpasses Franklin in doing good, will he help Rousset to complete his education? If so, Rousset would be for some time completely at Franklin’s disposal.
          Charvet l’aîné, from Serrières, writes a long letter on October 4 about the possibility of raising silkworms in America. He is thirty-three years old and from a poor family. He cultivates mulberries in his native Vivarais, where silk production is a major industry, but longs to put his expertise into practice on a large scale. He is also interested in viticulture.
          On October 15, Vigneron de la Jousselandière of Beauvoir-sur-Mer implores Franklin’s protection. His health requires him to live in a warm climate. He wants to buy large tracts of land, preferably in Virginia, and settle there with his followers, who number more than

six hundred. He worries that these people would soon wish to set up homesteads of their own. What American law would ensure their fidelity? If they were to leave, he would have to use slave labor.
          A Paris glassmaker named Sutter, who lives chez Monsieur de Brossard, writes a brief letter on October 29. He has heard rumors that Franklin wants to find master glassmakers to work in Philadelphia. He offers his services, and believes he could convince several co-workers to accompany him.
          Nirmont, writing on November 4, explains that he had come to Paris two years ago on the promise of a position that never materialized. He has heard that Franklin frequently finds places in America for young Frenchmen, and begs to be one of them. If he finds work in America, he will be able to send aid to his impoverished mother.
          From La Rochelle on November 8 comes a letter from Lacour, who offers his expertise in earthenware and ceramic design. Hoping to settle in Philadelphia, he wants to know if he would be welcomed there, if he could find all the workers he would need, what would be his chances of success, and whether he would be compensated while waiting for his operation to become profitable.
          Uncertain as to whether the United States has a policy of religious tolerance or whether it has an established religion, Hardy, a Catholic priest and principal of a collège in Ervy in the diocese of Sens, writes on December 20. His desire to emigrate comes not from any secret ambition or dissatisfaction with his present situation. His one desire is to be useful to a nation he loves and respects, which had long been enslaved and now is free. He imagines that ecclesiastics are rare in America, and offers his services as either a priest or an educator. Before leaving France, he would like the assurances of Franklin’s protection and of an advantageous placement by Congress.
          Lagarde, a young surgeon who has been practicing in Paris since 1780, writes to Franklin on January 24 after having failed to find him at home two days earlier. Lagarde details his training and experience

in military hospitals, first in Metz, then in Dunkirk, and now in Paris, where Calonne has paid his expenses and he has been learning the theories of M. Baudelocque. His prospects now seem uncertain, and he has decided to offer his talents to America. He asks for an appointment.
          Writing from Saint-Malo in Brittany on January 27, Mallet de la Brossière, a forty-one-year-old physician, has been in government service for thirteen years, with little to show for it. While stationed with the Royal Navy at Brest, he was sent to Tunis to cure the bey’s son-in-law of a serious illness. In 1776 he was posted to Juda (Ouidah), where he spent the war years forgotten by his government, his health deteriorating in the dangerous climate. His hopes for compensation or at least a pension after his return were cruelly disappointed. M. Poissonnier can vouch for Mallet’s respectability and professional expertise. Since his own fatherland has rejected him, why shouldn’t Mallet look for a new one? He requests to be put in charge of a military hospital, as he had been in France, and to be given a free passage to the United States. If this is possible, all he needs are recommendations from Franklin and Poissonnier. He signs as “Med. de la faculté de Montpellier.”
          Writing from Champigny sur Marne on February 3, the comtesse de Waldner tells Franklin how much she regrets not having seen him before she left Passy. Noting the kindness he had shown her in the past, she recommends Loiseau from Tours, a relative of one of her servants, who is well educated and wishes to settle in America with what fortune he possesses. The comtesse takes a great interest in this family, and Franklin would oblige her infinitely if he offered the young man his protection.
          
          Duhamel Deschenaix from Saint-Malo was captured by the British and robbed of all his fortune as he was returning from eight years in the East Indies. He writes on February 28, seeking advice on emigrating and help in procuring either land or a means of honest employment once in America.
          Two citizens of Geneva (as they sign themselves), A. Barthold and C. Vaucher, write from Paris on November 4. Their own government is crumbling under despotism, and they implore Franklin to offer them protection in emigrating to America. They lack the funds to pay their own transportation and hope Franklin will arrange a passage at no cost.
          An evangelical Lutheran pastor, signing himself Joh. Georg. Mono, writes in Latin on November 18 from Leiselheim, Germany. He recommends the skills of his son, Joh. Jac. Fridericus, who is well educated in trigonometry, architecture, French, and penmanship, a sample of which in French and German is included. He hopes that Franklin will either hire his son as an assistant or recommend him to Congress, and will arrange his free passage to America.
          The appeals summarized below are the residue of undated applications that we have been unable to ascribe to any particular time. We place them under the tentative date [1783?] on the assumption that would-be emigrants were likely to seek passage to America after the armistice was declared.
          Captain Frederic Guillaume Ferdinand de Brandenstein writes from Wüstenstein in Franconia, addressing Franklin as the president of Congress. The news of America, which has reached far and wide, has inspired the hopes of several noble families to emigrate under the protection of the United States government. Having neither firsthand knowledge nor a faithful description of the situation and rights of new settlers, they wish to pose the following questions: Will new settlers be accepted or not? Will they be able to make their own arrangements or are there set conditions? If the former, whom should they contact?
          Several letters come from military men, past and present. Pierre-Simon Girard, an ingénieur architecte, sends a memoir detailing his

career. After completing his education he became a professor at the Ecole des ponts et chaussées. Under the duc de Choiseul he trained military engineers, and then, under the comte d’Artois, trained officers of the Swiss Guard. Since leaving the military he has practiced architecture, constructing buildings that are still standing. He now wishes to follow the advice of several French officers and establish himself with his family in the United States, where he hopes to focus on civilian rather than military projects.
          Lemerre, a nineteen-year-old soldier from Lyon, anticipates that his second letter may annoy Franklin, who on November 16 sent him a negative reply. Lemerre is determined to go to America and enter the military service there; his family has given him permission, and he has the opportunity to leave with a group of merchants the following month. Despite the peace, and the orders Franklin received from Congress not to send any more officers, he begs for a letter of recommendation. He is prepared to come to Paris and discuss this in person.
          The chevalier de Valori, twenty-eight years old, is the youngest of six children born into a family with no money. After attending the Ecole militaire he joined the gardes du corps du roi, but his family could not afford to procure him a promotion in a cavalry regiment. His father, who served in the military for forty-three years, died when Valori was a child, and the great-uncle who cared for him immediately after his father’s death, the marquis de Valori, was a lieutenant general of the king’s army, a member of the Order of Saint Louis, and an ambassador to Prussia. Valori can no longer afford his military commission and has resigned, though with his reputation for good conduct intact. He asks Franklin to help him obtain employment and lands in the United States of America.
          The combination of honest parents and failed fortunes was a theme sounded in many of the applications Franklin received. Among the undated letters, twenty-eight-year-old Guillaume Chemisard explains that his financial ventures failed three years ago. He plans to

emigrate, and begs an audience to gain Franklin’s protection and approval. Heraut, in Paris, is eager to escape his current state of poverty and misfortune. He cannot afford the passage, but hears that America is looking for sujets. He has worked for an attorney and a notary; if Franklin thinks he could find work using these skills, would the minister sponsor him? He wishes to make this sacrifice for his family, and without Franklin’s help his future is hopeless. He desires a response as soon as possible.
          Several applicants have manufacturing experience. François Perrault, from the Norman town of L’Aigle, hopes to open a business in America, based on his familiarity with different types of manufactures. As he is visiting Paris, he asks for a brief audience to discuss his plans. Jean-Baptiste Tournemelle, a twenty-nine-year-old master gunsmith in Paris, seeks a free passage to Boston, where he would make use of his talents. He could be useful even during the crossing, and will pray ceaselessly for Franklin’s well-being.
          Caquery de Mezancy, an “ancien gentilhomme” who had worked in the glass industry and comes from a well-known family, reminds Franklin that he had called a month earlier to discuss his mémoire, which requested help on behalf of a group of artisans who wished to establish a glassworks in America. Franklin had assured him that once in America they would have no trouble finding a partner who would furnish all necessary funds; he also indicated that they would receive free passage on an American ship. Mezancy asks Franklin to

alert them as soon as this ship arrives by writing to Montécot, avocat au parlement.
          Two men who are honest and talented, but neglect to give their names, wish to establish a silk manufactory in America. One is thirty-three, the other thirty-five; they have very intelligent wives, and three children of an age to work. Moreover, they are confident that other workers from their region will be glad to follow them. They know all aspects of the trade, from cultivating mulberry trees to constructing looms. Their silk thread is of such a superior quality that they have received enticing offers to work in the Dutch East Indies and in the Cévennes mountains, in Languedoc. They know that with Franklin’s protection they will succeed in any region in the United States.
          Two men living in Bordeaux, also unnamed, wish to go to Philadelphia. One has made a small fortune manufacturing goods that are consumed in Brittany, Normandy, Flanders, and the French West Indies. He asks for nothing but Congress’ protection and permission to establish a manufactury in Philadelphia. The second is motivated by a pure love of liberty. He has been a medical doctor and surgeon for twenty-two years, and offers his services as chief surgeon to the American army. Having been a professor of anatomy and surgery for the past ten years at the hospital in Bordeaux and at the Collège royal de France, he could teach those subjects at a public collège during times of peace. Medicine is not his only skill. He also can offer Congress his knowledge of all aspects of wine growing.
          Another unnamed Frenchman, young, educated, and from an honest family, offers his talents to benefit America. He asks Franklin to name the day and hour when he could come to get advice and discuss his plans.
          Finally, we summarize a note evidently written by the sieur Ducher, who reminds Franklin that on the recommendation of the chevalier de Chastellux, Franklin had promised to provide him with letters of recommendation for Philadelphia and Boston. On the bottom of this note Franklin wrote, “He would settle there.”
          
          
         
          
            Monsieur
            Lyon, ce 11 février 1784
          
          J’ai appris que vous faisiez travailler des ouvriers à l’imprimerie en Amérique. Je suis correcteur des épreuves à l’imprimerie de la ville à Lyon. Si je pouvois me rendre utile par mon petit talent, auprez de vous; j’aurois deux avantages: celui de servir un savant; et celui de m’éloigner d’un climat qui m’est funeste à tous égards. … Pour vous, Monsieur, vous n’en n’auriez point d’autre, que celui qu’éprouve un homme bienfaisant qui se fait un plaisir de faire des heureux. … Oui, Monsieur, vous pourriez par ce moyen rendre une famille heureuse, le pere, la mere, et l’enfant. Je suis persuadé que ce seul motif est capable de vous inspirer le dessein de m’employer: attendu que vous trouveriez dans moi un sujet docile, exact à son devoir, plein de zele et de bonne-volonté; et qui travaille par goût et par honneur, plus que par intérêt, quoique je n’aie rien autre en ce monde que mon travail qui m’aide à subsister.
          Si vous ne pouviez pas m’employer à la correction des épreuves . . . . je pourrois m’offrir encore pour enseigner le Latin, et donner l’éducation aux jeunes gens, telle qu’on la donne dans les Colleges: ce qui seroit encore plus selon mon goût et mes desirs, y ayant plus d’occasions pour satisfaire à l’envie que j’ai toujours eu de communiquer les bonnes idées et les beaux sentimens que j’ai reçu, soit de mes parents, soit des personnes respectables que j’ai fréquenté en différentes occasions … j’ai des méthodes particulieres pour faciliter les études . . . . . . etc.
          Mais, si je dois parler hautement, ainsi que tout honnête-homme doit faire, sur les sentimens de mon cœur; je dois d’autant plus me taire sur les qualités de l’esprit, quoique celles-ci me soient autant nécessaires dans les différents emplois auxquels je pourrois être occupé . . . . si votre bonté vous porte à m’écrire et à vouloir agir en ma faveur, vous pourriez prendre des informations de moi, en vous adressant à Mr. PROST DE ROYER, auteur du Dictionnaire de jurisprudence, pour lequel je travaille. …
          
          Il demeure actuellement dans la maison des Célestins, quai de saône. Mais en ceci, il y aurait deux précautions à prendre, pour ne pas me nuire en voulant me rendre service … 1ò. ce seroit de s’informer de moi sous un autre prétexte que celui de vouloir me faire partir … parce que les Messieurs qui m’occupent, pourroient se formaliser de mon projet, et m’exclure du bénéfice qu’ils me procurent . . . . 2ò. ce seroit encore de ne pas me faire quitter ma place sans auparavant être bien assuré d’une autre; sans quoi je pourrois me trouver sur le pavé.
          Je ne sais si vous me trouverez trop hardi et téméraire, de vous écrire ainsi; mais votre Renommée, et l’envie de me transporter avec ma famille dans un pays où j’imagine de pouvoir faire un meilleur sort à ma femme et à mon enfant, me permettent bien des choses, et m’excusent sur lés défauts qui peuvent se rencontrer dans ma Lettre. …
          J’espere tout de votre humanité; et je me flatte que vous daignerez me faire une Réponse à l’adresse de sieur De L’auréole correcteur de l’imprimerie de la ville, à Lyon, aux halles de la grenette, Recommandée à Mr. Balanche . . . . . . .
          Je suis, avec tout le Respect et toute la considération possible, Monsieur, Votre Très humble et très obéissant serviteur
          
            De L’auréole
          
         
          Addressed: A Monsieur / Monsieur Le Docteur Francklin / Ministre plénipotentiaire / des états-unis de l’Amérique / septentrionale / A Passy
          Endorsed: You have been misinformed. I do not employ any Persons in America in the Business you mention, and believe it would be difficult for one who is a Stranger to the Language to find Employment there in that Business—
          Notation: L’aureole 11 Fevr. 1784
        